



EXHIBIT 10.4


AMENDMENT TO EMPLOYMENT AGREEMENT - JAMES DENTZER


THIS AMENDMENT (the “Amendment”) is made as of March 7, 2017 between Curis,
Inc., a Delaware corporation (the “Company”), and James E. Dentzer (the
“Employee”).


WHEREAS, Employee’s employment with the Company is subject to the terms and
conditions of an employment agreement currently in effect by and between
Employee and the Company, dated as of March 29, 2016 (the “Employment
Agreement”); and
WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined it appropriate to increase the severance that would be potentially
payable to the Employee in certain terminations of employment following a change
in control.
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and the Company hereby agree to amend
the Employment Agreement as follows:
1.Clause (iii) in Section 4(d)(ii) is revised by replacing “within ninety (90)
days following the initial existence of the condition” with “no later than 30
days following the last day of the cure period in clause (ii).”


2.Section 5(b) is revised by deleting the words “(or if the base salary was
reduced within 12 months following a Change in Control Event from the level in
effect immediately before the consummation of that event, the level before such
reduction)” and by revising the words “and a payment equal in amount to his
target bonus payment (40% of annual salary) pro-rated for the portion of the
year completed, reduced by applicable taxes and withholdings” to say “and a
payment equal in amount to his target bonus for the year of termination,
pro-rated to reflect days elapsed from the beginning of the bonus year to the
date of termination over 365, reduced by applicable taxes and withholdings, and
paid on or around the date of the first installment of the salary-based
severance.”


3.Section 5(c) is revised to read as follows:
In the event that, within 12 months following a Change in Control Event, the
Employee’s employment terminates as a result of a termination by the Employee
for Good Reason, or a termination by the Company or its successor without Cause,
in addition to the compensation and benefits described in Section 5(a), the
Employee shall receive, reduced by all applicable taxes and withholdings, (i)
the Employee’s then base salary (or if the base salary was reduced within 12
months following a Change in Control Event from the level in effect immediately
before the consummation of that event, the level before such reduction) paid
ratably over a period of 12 months in accordance with the Company’s then current
payroll policies and practices, (ii) an amount equal to the full target bonus
for the year of termination, and (iii) an amount equal to a portion of the same
year’s target bonus, pro-rated to reflect days elapsed from the beginning of the
bonus year to the date of termination over 365, with the payments in clauses
(ii) and (iii) to be made on or around the date of the first installment of the
payments under clause (i). If severance is due under the proceeding sentence,
the Company will also pay any difference between the COBRA premium and the
amount the Employee would otherwise be responsible for with respect to the
medical and dental coverage elected for a period of 12 months from the date of
such





--------------------------------------------------------------------------------





termination or as long as the Employee is eligible for and elects to be covered
by COBRA, whichever period is shorter. At the end of this period, the Employee
is eligible to continue coverage for the balance of the statutory period under
COBRA, provided that the Employee pays the COBRA premium. Notwithstanding the
foregoing, the Company may end the payment of premiums earlier (but not the
Employee’s eligibility for COBRA) if it reasonably determines that applicable
laws or regulations are reasonably likely to cause the payment of these premiums
to trigger taxes or penalties on the Company or other participants or, to the
extent the Employee would be taxed on more than the amount of the premiums, to
the Employee. The benefits provided under this Section 5(c) shall be in lieu of
any benefits to which the Employee would have otherwise been entitled pursuant
to Section 5(b) of this Agreement.
4.Section 5(e) is revised to say “The benefits provided for the Employee under
this Agreement shall be the sole payments and benefits for which the Employee
shall be eligible at the conclusion of his employment with the Company for any
reason (other than as provided under the terms of any equity compensation plans
or awards) and shall supersede any and all prior agreements or arrangements for
post-termination severance.”


5.Except as specifically amended herein, the Employment Agreement shall remain
in full force and effect in accordance with its terms.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.


James E. Dentzer (“Employee”)        Curis, Inc. (the “Company”):




/s/ James E. Dentzer                 /s/ Ali Fattaey, Ph.D.            
Name: Ali Fattaey, Ph.D.
Title:     President and CEO





